Per Curiam.
Respondent was admitted to practice by this Court in 1973. He maintained an office for the practice of law in the City of Albany. He presently resides in San Diego, California.
On February 20, 2003, respondent pleaded guilty to three felonies in Supreme Court in Albany County and, accordingly, this Court entered an order of disbarment on May 23, 2003 (Matter of Krouner, 305 AD2d 932 [2003]). Respondent now applies for reinstatement. Petitioner advises that it does not oppose the application.
Because we conclude that respondent has not shown by clear and convincing evidence that he possesses the character and general fitness to resume the practice of law, we deny his application for reinstatement.
Mercure, J.E, Spain, Rose, Malone Jr. and Garry, JJ., concur. Ordered that respondent’s application for reinstatement is denied.